 Case 8:20-cv-00043-SB-ADS Document 192-18 Filed 05/14/21 Page 1 of 5 Page ID
                                  #:3886




Summary Judgment Ex. 42a

                        Martin Declaration
                                Exhibit A
         Case 8:20-cv-00043-SB-ADS Document 192-18 Filed 05/14/21 Page 2 of 5 Page ID
                                          #:3887

                                                                                               IMMEDIATE ACTION
                                                                                               REQUIRED


Dec 30, 2016




Thank you for selecting us to process and prepare all of your student loan consolidation/repayment plan change documents.
With the typical application process taking between 45 to 60 days to finalize, communication is imperative during this time.
In an effort to keep you informed and provide the best level of service, be advised that certain information may be requested
from you during this process.

In this package, you will find your document preparation fee payment schedule, forbearance request, promissory note,
additional loan listing (if applicable), repayment plan form and a tax form. Please refer to the easy steps below to complete
the necessary attached documents.



Step 1: Hand sign and date where underlined

Step 2: Please sign and return documents ASAP

Email - Docs@ClientEnrollment.com

Fax – Fax to (888) 717-5722

Mail – *Slowest Method* 1015 E Imperial Hwy Ste C8 BreaCA 92821

Within 5‐7 business days, you will receive a phone call confirming receipt of your package. Please note your upcoming
document preparation fee payment and dates so you can budget accordingly. Until your application is approved, you must
remain current on all of your loan payments.

If you have any questions, please call (844) 863-2886 during business hours: Monday‐Friday 8AM‐4PM PST.

Sincerely the Processing Department,

Certified Doc Prep Services LP

1015 E Imperial Hwy Ste C8
BreaCA 92821

Tel (844) 863-2886 | Fax (888) 717-5722




   Page 1 of 10
              Case 8:20-cv-00043-SB-ADS Document 192-18 Filed 05/14/21 Page 3 of 5 Page ID
                                               #:3888
                                          Exhibit “B” to Service Agreement

                                                    Draft Schedule

    #                    Date                        Basic Plan                           Total Payment
1         Jan 13, 2017                    $299.67                           $299.67
2         Feb 10, 2017                    $299.67                           $299.67
3         Feb 28, 2017                    $299.66                           $299.66




To make changes to the above payment schedule, or to discuss your account, please contact us at (844) 863-2886.




        Page 2 of 10
Case 8:20-cv-00043-SB-ADS Document 192-18 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:3889
Case 8:20-cv-00043-SB-ADS Document 192-18 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3890
